Citation Nr: 1550589	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-43 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for postoperative residuals of July 2008 bypass surgery, to include left femoral nerve neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.H., and L.E.


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2010, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In January 2012, the Veteran testified at a video conference hearing at the RO before a Veterans Law Judge who subsequently retired.  The transcripts are of record.  The Veteran was given an opportunity to appear at another hearing but declined to do so.  The Board will thus consider the testimony and any evidence presented at the hearings.  

This issue was remanded by the Board in October 2013 and April 2015 for further development.  It has now been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDING OF FACT

The Veteran developed left femoral neuropathy as a complication of his July 2008 bypass surgery, but not as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for postoperative residuals of July 2008 bypass surgery, to include left femoral nerve neuropathy, are not met.  38 U.S.C.A. §§  1151, 5107 (West 2014); 38 C.F.R. §  3.361 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated November 2009 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims and, as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for this issue are in order.  

During the RO hearing and the Board hearing before the now-retired Veterans Law Judge, the issue on appeal was explained and the submission of evidence that may have been overlooked was suggested.  These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. §  3.103(c)(2) (2015) and consistent with the duty to assist.    

Pursuant to the October 2013 Board remand, VA requested additional VA medical records.  Those records were associated with the claims file and considered in the April 2014 supplemental statement of the case.  Pursuant to the April 2015 remand, VA obtained an addendum medical opinion.  That record was associated with the claims file and considered in the June 2015 supplemental statement of the case.  The Board therefore finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  
 
The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, other lay statements, VA treatment records, private treatment records, VA examination reports, and the two hearing transcripts.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 is payable for additional disability not the result of the Veteran's own willful misconduct where such disability was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the Secretary, either by a Department employee, or in a Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or in the case of an event not reasonably foreseeable.  

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care, treatment, or examination has stopped or completed.  VA considers each involved body part or system separately. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability, does not establish causation. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The proximate cause of disability is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause. 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital, medical or surgical treatment, or examination without the Veteran's, or, in appropriate cases, the Veteran's representative's informed consent. 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 U.S.C.A. §  1151; 38 C.F.R. §  3.361.   

After considering all information and lay or medical evidence of record in a case with respect to benefits under the laws administered by the Secretary, where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. §  5107(b); 38 C.F.R. §  3.102.  The benefit of the doubt rule is inapplicable where the evidence preponderates against the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Analysis

The Veteran seeks entitlement to compensation pursuant to the provisions of 38 U.S.C.A. §  1151 for postoperative residuals of bypass surgery performed in July 2008.  The Veteran specifically contends that following that surgery he developed left femoral neuropathy.  

On July 7, 2008, the Veteran underwent an aortobifemoral bypass.  According to the surgical report, there were no complications during the procedure.  The first mention of left leg weakness in VA treatment records is three days later.  

One week prior to surgery, the Veteran signed an informed consent form.  Among the known risks listed on the form is "Nerve or spinal cord damage from direct injury (nerve) or poor blood supply (nerve or spinal cord), possibly permanent."  

On August 1, 2008, the surgeon spoke to the Veteran's ex-wife and "clarified the issues."  He noted that others, who were not present in the operating room, had told her that the femoral nerve was "cut" and that this was a "misunderstanding."  The surgeon added that he "visualized the nerve well in the operating room, and although it was dissected and exposed, it was not cut," according to the surgeon's gross inspection.  In her testimony at the October 2010 RO hearing, the Veteran's ex-wife, R.H., claimed that, during this conversation, the surgeon told her that there was a good chance he had cut the nerve.  In her testimony at the January 2012 Board hearing, R.H. claimed that the surgeon told her that he had "most likely" cut the nerve.  

The Veteran was afforded a VA examination in July 2009.  The July 2009 examiner found that left femoral nerve sensation was absent and that the Veteran's symptoms included markedly diminished strength and weight-bearing as well as an obvious deficit in balance.  The examiner's assessment was "Left femoral nerve neuropathy, status post aortobifemoral bypass graft with residual neurologic/orthopedic deficits."  Because the issue at the time was entitlement to a pension for non-service connected disabilities, the July 2009 examiner did not address the issue of negligence or fault.  

The Veteran was afforded a medical opinion in December 2009 by a VA examiner who reviewed the appellant's claims file in lieu of a direct examination.  The December 2009 examiner opined that it was less likely than not that the Veteran's left femoral neuropathy was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care or treatment, or any event not reasonably foreseeable.  The examiner's rationale was that "Femoral nerve injury is a common complication of this type of vascular surgery" because the "muscle and nerve bundle have to be retracted during surgery as the Dacron graft is positioned and secured in place."  The examiner found "no evidence in the medical records" of fault on the part of VA.  

During the October 2010 RO hearing, the Veteran testified that medical professionals had told him that they felt his neuropathy was a result of negligence but that no one was willing to put that opinion into writing.  During the January 2012 Board hearing, R.H. testified that a private physician had told her that he could express no opinion on the issue of negligence because he was not present in the operating room.  

Two days after the October 2010 hearing, the Veteran's daughter, L.E., called the July 2008 surgeon and asked him to write that he had cut the Veteran's left femoral nerve.  L.E. also told the surgeon that he had "promised" her that he would do this back in 2008.  The surgeon wrote that he had no recollection of any such conversation in 2008 but that it "appeared that, indeed, that the nerve may have been injured in some way, but was still in continuity, and is steadily improving."  

The Veteran has submitted two private medical opinions, dated November 2010 and February 2015.  The November 2010 physician opined that the Veteran's left femoral neuropathy was due to the July 2008 bypass surgery but did not address the issue of negligence or fault.  The February 2015 physician found "evidence of chronic left femoral nerve damage," but could not "state whether or not this was secondary to the surgery or not."  The February 2015 physician did not address the issue of negligence or fault.

An addendum VA medical opinion was prepared in May 2015 by a VA examiner who reviewed the appellant's claims file in lieu of a direct examination.  The examiner, a podiatrist, opined that it was less likely than not that the Veteran's left femoral neuropathy was due to fault on the part of VA or an event that was not reasonably foreseeable.  Because this addendum was prepared by a podiatrist, who is not competent to express opinions on matters outside of her specialty, the examination is inadequate and of no probative value.  

Significantly, on review of the evidence of record the Board finds that the rationale for ordering the May 2015 addendum opinion in its April 2015 remand was that new evidence had been received since the December 2009 opinion.  The Board did not, however, cite any specific piece of new evidence that would have justified reconsideration of the December 2009 opinion.  As was the case following the receipt of that opinion, there remains no additional evidence addressing the whether the appellant's disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or any similar instance of fault on the part of VA.  Hence, the evidence of record in April 2015 was sufficient to decide the Veteran's claim and that the Board acted improvidently in remanding instead of reaching a decision.  Because the April 2015 remand was inappropriate and unnecessary, the inadequate May 2015 addendum opinion, which is not being considered, is not sufficient reason to remand the claim a third time.  

The record before the Board conclusively establishes that the Veteran has sustained additional disability and establishes that it is at least as likely as not that this additional disability was a result of the July 2008 bypass surgery.  Despite the Veteran's testimony that he did not anticipate the severity of his neuropathy, given the clear warning on the informed consent form, the Board must find that permanent neuropathy was a foreseeable risk of the surgery.

The Veteran argues that the severity of his symptoms is itself proof of fault on the part of VA, that the July 2008 surgeon admitted to "cutting" the left femoral nerve, and that other physicians have agreed that the appellant's neuropathy was due to negligence but have been unwilling to commit that opinion to writing.  The Veteran and other lay people, such as R.H. and L.E., are competent to report their own observations with regard to the symptoms of the appellant's left femoral neuropathy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As lay people, however, with no pertinent medical training or expertise, the Veteran, R.H., and L.E. are not competent to render an opinion on issues related to medical negligence.  Id.  

Even if the July 2008 surgeon had "cut" the nerve, a belief the surgeon characterizes as a misunderstanding, the December 2009 VA opinion explains why this is a common complication of the surgery the Veteran underwent.  As for the unwritten opinions of unnamed additional physicians, even if the Board were to accept the Veteran's assertions as proof that other physicians had opined that the July 2008 surgeon was negligent, without knowing those physicians' reasoning, the Board could not assign those opinions any probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board acknowledges the severity of the symptoms the Veteran has reported, but finds that the evidence preponderates against finding no competent evidence of negligence or fault on the part of VA in order to grant his claim.  Of the competent medical opinions of record, most focus on the issue of causation without addressing the issue of negligence or fault.  The December 2009 opinion, which convincingly explains that neuropathy is a common complication of this type of bypass surgery because of the procedures necessary to reach the artery, is the only competent medical opinion of record with regard to the issue of negligence or fault.  The Board finds it both probative and persuasive.  Because the only competent, probative medical opinion of record that addresses the issue of fault finds it less likely than not that there was any fault on the part of VA, the Board must deny the appellant's claim.  

In summary, and as discussed above, the preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. §  3.102.  

The claim is denied.  


ORDER

Entitlement to compensation under 38 U.S.C.A. §  1151 for postoperative residuals of July 2008 bypass surgery, to include left femoral nerve neuropathy, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


